Name: Commission Regulation (EC) No 486/96 of 19 March 1996 on the issuing of licences for traditional imports of bananas originating in the ACP States for the second quarter of 1996 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade;  economic geography;  tariff policy
 Date Published: nan

 No L 70/30 EN Official Journal of the European Communities 20 . 3 . 96 COMMISSION REGULATION (EC) No 486/96 of 19 March 1996 on the issuing of licences for traditional imports of bananas originating in the ACP States for the second quarter of 1996 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 11 64/95 (4), and in particular Article 16 ( 1 ) and (2) thereof, Whereas Article 16 (2) of Regulation (EEC) No 1442/93 provides that where the quantities of bananas originating in one and the same ACP State listed in the Annex to Regulation (EEC) No 404/93 for which import licences are applied for exceed the quantity fixed for the period in question , the Commission is to set a single reduction percentage to all licence applications mentioning that country of origin ; Whereas Commission Regulation (EC) No 357/96 (*) fixes quantities for imports of bananas into the Community for the second quarter of 1996 for imports originating in the ACP States under the traditional quantities imported; Whereas, for Cameroon and Cote d'lvoire the quantities requested for traditional imports of ACP bananas during the second quarter of 1996 are higher than the quantities fixed by Regulation (EC) No 357/96; whereas, as a result, a single reduction percentage should be fixed for each application indicating this country of origin pursuant to Article 16 (2) of Regulation (EEC) No 1442/93 ; Whereas, according to information held by the Commis ­ sion, import licence applications covering quantities substantially exceeding those available and exceeding those fixed for the second quarter have been submitted in respect of Somalia; whereas, moreover, those applications are accompanied by documents certifying origin issued by a variety of bodies; whereas, since the reliability of such documents is doubtful and cannot authorize imports under the requisite conditions, a reducing factor should not be fixed under the present circumstances; Whereas this Regulation should take effect without delay in order to allow licences to be issued as quickly as possible, HAS ADOPTED THIS REGULATION: Article 1 For the second quarter of 1996, as regards licence applica ­ tions for traditional imports of bananas originating in the ACP States, import licences shall be issued:  for the quantity indicated in the licence application , multiplied by reduction coefficients of 0,9999 and 0,9999 for applications indicating the origins 'Cameroon' and 'Cote d'lvoire';  in the case of applications indicating other origins, for the quantities indicated in the application . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 142, 12. 6. 1993, p. 6 . (4) OJ No L 117, 24. 5. 1995, p . 14. 0 OJ No L 50, 29 . 2. 1996, p. 19 .